                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TOBIAS LATHAM,

               Plaintiff,
                                                        CIVIL ACTION
       v.
                                                        NO. 19-451
WEYERHAEUSER COMPANY, et al.,

              Defendants.



PAPPERT, J.                                                             May 21, 2019

                                  MEMORANDUM

      Tobias Latham sued Weyerhaeuser Company and Phillip Rissmiller in state

court, claiming that he was injured while working at a Weyerhaeuser lumber

distribution center in Easton, Pennsylvania. Defendants removed the case to federal

court. Latham moves to remand because he no longer believes his case is worth more

than $70,000. The Court denies the Motion because it misrepresents the law.



      Latham filed his Complaint in the Philadelphia County Court of Common Pleas

on December 26, 2018. (Notice of Removal Ex. A (“Compl.”), ECF No. 1.) Defendant

Weyerhaeuser was served on January 14, 2019. (Notice of Removal ¶ 8.)

Weyerhaeuser agreed to accept service on behalf of Defendant Rissmiller on January

30. (Id. at ¶ 10.) Defendants removed the case to this Court on January 31, 2019. See

(Notice of Removal). On May 3, Latham sent Defendants an email with a demand of

$70,000. (Pl.’s Mem. Supp. Mot. Remand (“Pl.’s Mem.) Ex. C, ECF No. 20.)




                                          1
       Federal courts have subject matter jurisdiction over state law claims if there is

complete diversity of citizenship between the parties and the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332(a). Latham does not dispute that there is diversity

of citizenship between himself and Defendants. Nor does he contend that his

Complaint, as filed, alleges less than $75,000 in damages.1 He argues instead that “the

amount in controversy is less than the jurisdiction threshold of $75,000 given that in

light of discovery, Plaintiff formally reduced his demand to settle all of his claims

against Defendants to $70,000.”2 (Pl.’s Mot. Remand ¶ 17, ECF No. 20.)

       In removal cases, “[t]he general federal rule is to decide the amount in

controversy from the complaint itself.” Angus v. Shiley Inc., 989 F.2d 142, 145 (3d Cir.

1993) (citing Horton v. Liberty Mut. Ins. Co., 367 U.S. 348, 353 (1961)). The plaintiff is

the “master of the case” and may limit his claims to keep the amount in controversy

below the jurisdictional threshold. Wilson v. Walker, 790 F. Supp. 2d 406, 407–08 (E.D.

Pa. 2011) (quoting Morgan v. Gay, 471 F.3d 469, 474 (3d Cir. 2006)). “[E]vents

occurring subsequent to removal,” however, “which reduce the amount recoverable,

whether beyond the plaintiff’s control or the result of his volition, do not oust the

district court’s jurisdiction once it has attached.” St. Paul Mercury Indem. Co. v. Red

Cab Co., 303 U.S. 283, 293–94 (1938) (“The claim, whether well or ill founded in fact,

fixes the right of the defendant to remove, and the plaintiff ought not to be able to


1       In fact, Latham’s counsel certified on February 7, 2019 that “to the best of [his] knowledge
and belief the damages recoverable . . . exceed the sum of $150,000 exclusive of interest and costs.”
(Defs.’ Mem. Opp’n Mot. Remand Ex. A, ECF No. 21.) Given his position in the Motion to Remand,
Latham is no longer certifying that the damages sought in this case exceed $150,000. The Court
must therefore presume that Latham’s damages are not in excess of $150,000, exclusive of interest
and costs. See E.D. Pa. Civ. R. 53.2.3.C(1). The case is referred for compulsory arbitration
accordingly.
2     Plaintiff demanded $1 million on February 18, 2019. (Defs.’ Mem. Opp’n Mot. Remand Ex. B.)


                                                   2
defeat that right and bring the cause back to the state court at his election.”); see also

Angus v. Shiley, Inc., 989 F.2d 142, 145 (3d Cir. 1993).

       Latham could have prevented removal by suing Defendants for less than the

jurisdictional minimum. See Red Cab, 303 U.S. at 294. He did not do so; Defendants

accordingly exercised their right to remove to federal court. Latham’s recent $70,000

demand did not interfere with that right or oust this Court’s jurisdiction over his

claims. See Tyson v. Schindler Elevator Corp., 2017 WL 1966919 *3 (E.D. Pa. May 11,

2017) (“While the removal statute has been held to militate against removal, if the

plaintiff could, no matter how bona fide his original claim . . . reduce the amount of his

demand to defeat federal jurisdiction, the defendant’s supposed statutory right of

removal would be subject to the plaintiff’s caprice.”) (internal citations and quotation

marks omitted)).

       An appropriate Order follows.

                                                         BY THE COURT:



                                                         /s/ Gerald J. Pappert
                                                         GERALD J. PAPPERT, J.




                                             3
